Citation Nr: 0218646	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  01-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to an increased disability rating for 
service-connected fifth metacarpal fracture of the right 
hand, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for a service-
connected left knee disability, currently evaluated as 20 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 and 
July 1994. 

These matters come before the Board of Veterans' Appeals 
(the Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Boise, Idaho (the RO) which denied service connection 
for a low back disability; granted service connection for 
a left knee disability and assigned a 10 percent 
disability rating; and granted service connection for 
residuals of a fracture of the right fifth metacarpal and 
assigned a noncompensable disability rating.  

In subsequent RO rating decisions, the disability rating 
assigned for the left knee disability was increased to 20 
percent disabling and the veteran's right hand disability 
was evaluated as 10 percent disabling.  Service connection 
for a low back disability continued to be denied.

The Board notes that the veteran's January 2001 
substantive appeal also included the matter of his claim 
of entitlement to an increased rating for bilateral 
hearing loss.  The veteran withdrew that claim in a 
January 2002 written statement.  That issue has 
accordingly been resolved and is not before the Board.  
See 38 C.F.R. § 20.204 (2002). 


FINDINGS OF FACT

1. The competent and probative evidence of record shows 
that the veteran does not currently have a low back 
disability that is related to his military service. 

2. The veteran's fifth metacarpal fracture of the right 
hand is manifested by subjective conmplaints of pain and 
has not been shown to be manifested by limitation of 
motion or ankylosis of the hand.

3. The veteran's left knee disability is manifested by 
subjective conmplaints of pain and has not been shown to 
be manifested by severe symptoms.
 
4. The evidence in this case does not show an exceptional 
or unusual disability picture with respect to either of 
the two service-connected disabilities under 
consideration, so as to render impractical the application 
of the regular schedular standards.


CONCLUSIONS OF LAW

1. A low back disability was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).

2. The criteria for a rating in excess of 10 percent for 
fifth metacarpal fracture of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2002).  

3. The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

4. The assignment of increased disability ratings on an 
extraschedular basis is not warranted.  38 C.F.R. § 
3.321(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection 
for a low back disability, contending that he currently 
has a low back disability that began during his active 
service.  He has also set forth claims of entitlement to 
an increased rating for the service-connected fifth 
metacarpal fracture of the right hand and left knee 
disability.  He asserts, in substance, that his service-
connected disabilities are more severe than currently 
evaluated. 

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [[codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 
38 U.S.C.A. §§ 5103, 5103A.  Regulations implementing the 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  In 
this case, the veteran's claims were filed in April 1999 
and remain pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct 
ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review 

The concept of a (not) well-grounded claim has been 
eliminated.  The current standard of review for all claims 
is as follows.

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  
See 38 U.S.C.A. § 7104 (West Supp. 2001).  When there is 
an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001).  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The Board notes that the September 1999 rating decision 
denied the veteran's claim of entitlement to service 
connection for a low back disability based on the later 
invalidated well-groundedness standard.  The claim was 
readjudicated under the provisions of the VCAA and denied 
on the merits in the January 2001 rating decision.  See 
VAOPGCPREC 03-2001.  The Board will apply the current 
standard in adjudicating the veteran's claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to a 
claimant describing evidence potentially helpful to the 
claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected 
by the VCAA].

The veteran was informed in January 2001 and March 2002 
letters and rating decisions of the evidence needed to 
substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in a 
January 2001 statement of the case and a supplemental 
statement of the case issued in March 2002, the RO 
notified the veteran of regulations pertinent to service 
connection and increased rating claims, informed him of 
the reasons why his claims had been denied, and provided 
him additional opportunities to present evidence and 
argument in support of his claims.  

Crucially, in a letter from the Board in October 2002, the 
veteran was informed of VA's duty to obtain evidence on 
his behalf.  He was notified that VA would obtain all 
relevant service medical records, VA medical records, and 
reports of examinations or treatment at non-VA facilities 
authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  
In turn, the veteran was informed of his duty to provide 
VA with enough information to identify and locate other 
existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  A copy of the letter was sent to the veteran's 
accredited representative.  Neither the veteran or his 
representative responded.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. 
§ 5103 and Quartuccio in that the veteran was clearly 
notified of the evidence necessary to substantiate his 
service connection claim.  Under these circumstances, the 
Board finds that the notification requirement of the VCAA 
has been satisfied.  

Duty to assist

The VCAA also provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The law provides 
that the assistance provided by VA shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed 
"necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records have been received, 
and the veteran was provided with VA examinations 
pertaining to the service-connected hand and knee 
disorders in December 1999 and February 2002. 

The veteran has not been accorded a VA examination and/or 
nexus opinion for his low back disorder.  The Board has 
therefore given thought as to whether such examination is 
necessary.  After careful consideration to the matter, the 
Board has concluded that referral of this case for a VA 
examination or opinion as to the etiology of the veteran's 
claimed low back disability is not necessary.  The veteran 
has submitted no evidence of the current existence of a 
low back disability, and there is no record of any 
diagnosed low back disability existing during service.  
Any medical opinion which links the veteran's claimed low 
back disability to his service would necessarily be based 
solely on the veteran's uncorroborated assertions 
regarding in-service back problems as well as assertions 
of continued symptomatology for decades after service, in 
the absence of objective evidence of either.  The Court 
has held on a number of occasions that a medical opinion 
premised upon an unsubstantiated account of a claimant is 
of no probative value.  See, e.g., Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of 
a claimant].

In short, in the absence of evidence upon which a medical 
examiner could base a nexus opinion, any such opinion 
would be useless.  Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) [strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran].

The veteran has been afforded ample opportunity to present 
evidence and argument in support of his claims.  The Board 
thus finds that all relevant and pertinent evidence has 
been submitted, and the veteran does not appear to contend 
otherwise. 

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no 
further action is necessary to meet the requirements of 
the VCAA and the applicable regulatory changes published 
to implement that statute.  The Board will accordingly 
proceed to a review of the merits of the issue on appeal.

1.  Entitlement to service connection for a low back 
disability.

The veteran is seeking entitlement to service connection 
for a low back disability he claims was incurred during 
active service.  

Relevant law and regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the 
line of duty, in active military, naval, or air service.  
See 38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2002).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) (2002); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

Absent a showing of a current disability, a grant of 
service connection may not be made.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].

Analysis

As noted above, in order for service connection to be 
granted, three elements must be met: (1) current 
disability; (2) in-service disease or injury; and (3) 
medical nexus.  See Hickson, supra.

With respect to Hickson element (1), evidence of a current 
disability, the record contains no complaints, treatment, 
or diagnoses of any back pain or low back disability 
occurring since active service.  Of note, the veteran's 
lower back is not discussed at all in the post-service 
medical evidence of record.  

The Board has no reason to doubt that the veteran may 
experience back pain. While the Board does not dispute 
that the veteran has complaints of pain, such pain, absent 
a medical finding of an underlying disorder, cannot be 
service-connected. 
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Moreover, while the veteran is competent to report 
symptoms, such as back pain he may experience, it is now 
well-established that as a layperson without medical 
training, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Instead, a diagnosis of a current back disability by a 
medical professional is required, and it is lacking in the 
present case.

In short, a claim for service connection requires medical 
evidence showing that the veteran currently has the 
claimed disability.   See, e.g., Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997).  Since the record contains no 
evidence of any current low back disability, Hickson 
element (1) has not been satisfied. 

With respect to Hickson element (2), the veteran's service 
medical records note a complaint of tailbone pain in 
November 1993.  He was diagnosed with coccyx area pain of 
unknown etiology.  In January 1994, the veteran complained 
of tailbone pain and "low back discomfort" related to a 
motorcycle accident.  An examination revealed tenderness 
to palpation over the sacrum, though no low back disorder 
was diagnosed.  At separation in July 1994, the veteran 
asserted that he had no recurrent back pain, and his spine 
was "normal" upon physical examination.  

Based on the service medical records, the Board concludes 
that Hickson element (2), like element (1), has not been 
satisfied.  Although there was an in-service complaint of 
low back discomfort, no diagnosis of back disease or 
injury was made in service.  

In the absence of Hickson elements (1) and (2), element 
(3), medical nexus evidence, is necessarily missing.  The 
veteran has not sought medical treatment for a low back 
disability since separation from service, and as such, no 
physician has offered an opinion as to the etiology of any 
low back disability that may be present. 

In summary, the Board has reviewed the veteran's service 
medical records and the medical evidence of record and 
finds that the veteran does not have a current low back 
disability that is related to his military service.  For 
the reasons and bases expressed above, as all three 
Hickson elements have not been met with respect to the 
claimed low back disability, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has a low back disability that is related to 
active service.  The appeal is accordingly denied. 
2.  Entitlement to an increased rating for fifth 
metacarpal fracture of the right hand

The veteran contends that his service-connected right hand 
disability warrants an increased rating evaluation because 
he has arthritis and pain in his right hand, especially 
when lifting. 

Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during 
military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2002).  Separate diagnostic codes identify 
the various disabilities.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
[where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern].  In Fenderson, the United States Court of 
Appeals for Veterans Claims (the Court) also discussed the 
concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to 
be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

Rating musculoskeletal disabilities

The United States Court of Appeals for Veterans Claims 
(the Court) has held that evaluation of a service-
connected disability involving a joint rated on limitation 
of motion requires adequate consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 (2002) and 
functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 
C.F.R. § 4.45 (2002).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  According to this regulation, it is 
essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In 
addition, the regulations state that the functional loss 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the veteran 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  38 C.F.R. 
§ 4.40.  The provisions of 38 C.F.R. § 4.45 state that 
when evaluating the joints, inquiry will be directed as to 
whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.

Specific schedular criteria - hand disabilities

Under the schedular criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Code 5215, the general rating schedule 
for hand limitation of motion, a 10 percent rating 
evaluation is warranted for dorsiflexion of less than 15 
degrees.  A 10 percent rating is also applied for palmar 
flexion limited in line with the forearm.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (2002).  

Diagnostic Code 5214 allows a 20 percent rating evaluation 
is for ankylosis of the hand, favorable in 20 degrees to 
30 degrees dorsiflexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2002).

Arthritis, due to trauma, substantiated by X-ray findings 
will be rated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2002).

Degenerative arthritis, when established by X-ray 
findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such 
major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2002).

Factual Background

A request for an increased rating must be viewed in light 
of the entire relevant medical history.  See 38 C.F.R. §§ 
4.1, 4.41 (2002); Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991). 

The veteran's service medical records indicate that the 
veteran fractured the base of the fifth metacarpal of his 
right hand in a motorcycle accident during service in 
January 1994.  The hand was casted.  In February 1994, the 
veteran's right hand was reportedly "doing fine" and was 
nontender throughout.  No additional complaints were noted 
following the removal of the cast.  At separation in July 
1994, the veteran's right hand had full range of motion.  

At his December 1999 VA examination, the veteran reported 
his January 1994 right hand injury and asserted that he 
had no residual problems until June 1999 when he rotated 
his hand lifting something and felt his hand "pop".  He 
has since had pain in his right hand with any significant 
lifting.  Upon examination tenderness to firm pressure was 
not seen over the fifth metacarpal area, though the 
veteran did report tenderness on the anterior aspect of 
the hand.  Right hand grasping was good, but anterior 
flexion of the palm exhibited less strength on the right 
than the left.  
A December 1999 X-ray of the veteran's right hand showed 
questionable slight bony deformity at the proximal phalanx 
adjacent to the proximal interphalangeal joint.  The joint 
itself appeared relatively well preserved, with no 
significant change seen.  The fifth metacarpal itself was 
without significant abnormality.  The veteran was 
diagnosed with status post fracture of the fifth 
metacarpal of the right hand.  
  
At his February 2002 VA examination, the veteran reported 
that his right hand was weak and painful on a daily basis.  
Upon examination, no tenderness over the fifth metacarpal 
was observed.  A slight, tender bump was seen at the base 
near the hand, though it was not swollen.  Hand flexion 
was 75 degrees and extension was 65 degrees, with ulnar 
deviation at 55 degrees and radial deviation to 35 
degrees.  Right hand pain with some limitation of motion 
was observed.  The examiner diagnosed a fractured right 
fifth metacarpal, healed without residuals, and opined 
that there was traumatic arthritis related to his prior 
injury.  

Analysis 

The veteran seeks an increased disability rating for his 
service-connected fifth metacarpal fracture of the right 
hand, which is currently rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is 
the maximum rating allowed by the VA Schedule for Rating 
Disabilities under Diagnostic Code 5215.  In essence, he 
contends that an additional rating is warranted for pain, 
weakness, and limitation of motion.  For reasons explained 
immediately below, the Board has concluded that the 
medical and other evidence of record does not support a 
rating evaluation in excess of 10 percent.

Assignment of diagnostic code 

The veteran's service-connected right hand disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5215 [hand, limitation of motion], 
by analogy.  See 38 C.F.R. § 4.20 (2002) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not 
only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  
Coordination of rating with impairment of function will be 
expected in all cases.  See also 38 C.F.R. § 4.21 (2002).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must 
be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

After having carefully considered the matter, the Board 
has reached the conclusion that, based on the veteran's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology, the veteran's right hand has 
been appropriately rated by analogy under 38 C.F.R. § 
4.71a, Diagnostic Code 5215, hand limitation of motion.  
There is no more appropriate rating code.  In particular, 
Diagnostic Code 5214 is not for application because 
ankylosis has not been demonstrated.  The veteran and his 
representative have not suggested that another diagnostic 
code may more appropriately be employed.

Schedular rating

The veteran has consistently complained of pain in the 
right hand and hand, especially when lifting.  

The medical evidence of record shows that the veteran's 
right hand disability causes mild loss of strength with 
tenderness in the right hand.  There is no evidence of 
ankylosis.  In addition, no functional loss of the right 
hand has been noted. 
A December 1999 X-ray report revealed no significant 
abnormalities or changes.  In February 2002, range of 
motion was not limited, though tenderness and loss of 
strength were noted by the examiner.
  
In its January 2001 rating decision, the RO assigned a 10 
percent disability rating  under Diagnostic Code 5215 
based on "findings of tenderness in conjunction with the 
minimal loss of strength."  At that time, the RO noted 
that the February 2002 VA examination reported no right 
hand disability or range of motion limitation.  In the 
March 2002 supplemental statement of the case, the RO 
acknowledged that while the veteran's range of motion 
limitation was slight, that limitation, coupled with pain, 
warranted a disability evaluation of 10 percent. 

The Board again notes that a disability evaluation in 
excess of 10 percent is not available under Diagnostic 
Code 5215 because 10 percent is the maximum schedular 
rating allowed.  

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's right hand 
disability under 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2002) 
pursuant to the Court's holding in DeLuca.  In this case, 
however, the veteran is receiving the maximum schedular 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5215, 
for a right hand/wrist disability, and absent ankylosis of 
the hand.  In Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available, it is 
not necessary to consider whether 38 C.F.R. § 4.40 and 
4.45 are applicable.

The Board observes in passing that, although not 
specifically characterized as such, it appears that the RO 
applied DeLuca considerations in assigning the 10 percent 
rating based on right hand weakness.

Esteban considerations

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The most recent VA examiner suggested the presence of 
traumatic arthritis in the veteran's right hand.  Setting 
aside the fact that this assessment has not been verified 
by X-ray evidence, a separate rating for arthritis under 
Diagnostic codes 5010 and 5003 would be inappropriate 
because arthritis is rated based on limitation of motion.  
As discussed above, the veteran's right hand disability is 
already rated based on limitation of motion.

Fenderson considerations 

As discussed above, in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that evidence to be considered in 
the appeal of an initial assignment of a rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the currently assigned 10 percent rating, 
which is the maximum available under the rating schedule, 
has been made effective back to the date of the veteran's 
initial claim of entitlement to service connection, April 
9, 1999.  

In short, for reasons stated above, the criteria for a 
schedular rating in excess of the currently assigned 
10 percent for the veteran's service-connected fifth 
metacarpal fracture of the right hand have not been met or 
approximated.  The mater of an extraschedular rating will 
be addressed at the end of this decision. 

3.  Entitlement to an increased rating for a left knee 
disability

The veteran is seeking an increased rating for his 
service-connected left knee disability, which is currently 
evaluated as 20 percent disabling under Diagnostic Code 
5257.  He contends that his left knee disability is more 
severe than presently evaluated. 

Pertinent law and regulations

The law and regulations generally pertaining to increased 
ratings has been set out above and will not be repeated. 

Under Diagnostic Code 5257, the schedular criteria call 
for a 20 percent disability rating for moderate 
impairment.  A 30 percent disability rating is assigned 
for severe impairment.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002).

Words such as "moderate" and "severe" are not defined in 
the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (2002).

Limitation of flexion of the leg is rated 30 percent at 15 
degrees and 20 percent at 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).  Limitation of extension of 
the leg is rated 50 percent at 45 degrees; 40 percent at 
30 degrees; 30 percent at 20 degrees; and 20 percent at 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2002).  
See also 38 C.F.R. § 4.71, Plate II (2002) which reflects 
that normal flexion and extension of a knee is from 0 to 
140 degrees.


Factual Background

The veteran's service medical records reflect that he 
injured his left knee during service in 1991.  He 
underwent an arthroscopic meniscectomy and anterior 
cruciate ligament (ACL) reconstruction in October 1991.

VA outpatient treatment reports dated April 1999 to 
February 2002 include complaints of left knee pain.  The 
veteran was reportedly able to jog on his left knee.  No 
crepitus or patellar instability was observed.  In April 
1999, following complaints of left knee pain, it was noted 
that the veteran had possibly reinjured his ACL or 
sprained his knee.  In July 1999 the veteran was diagnosed 
with a painful left knee with subsequent resolution of 
symptoms.  No instability was observed and he was informed 
that he could discontinue the use of his double upright 
knee brace.  

At his December 1999 VA examination, the veteran reported 
swelling and pain in his left knee due to prolonged 
standing and walking.  He complained of pain when seated 
with his left knee flexed and the leg at a 90 degree 
angle.  He was able to walk upstairs but reported pain 
going downstairs.  He stated that he was unable to run for 
fitness.  Upon examination, the veteran walked without a 
limp.  His patella moved freely without crepitation, and 
no effusion of the knee joint was seen.  He exhibited full 
extension to 0 degrees and flexion through 140 degrees.  
The left knee was quite stable to valgus and varus stress.  
Rotation of his left foot exhibited pain and tenderness 
along the medial aspect of the joint line.  The veteran 
was able to walk on his heels and toes and could nearly do 
a full squat, but complained of severe pain in the left 
knee when doing so.  He was diagnosed with status post 
left knee meniscus with ACL tear. 

A December 1999 X-ray of the veteran's left knee showed 
postoperative changes from prior ACL repair.  The joint 
space was reduced with weightbearing in the lateral 
compartment. 

A February 2002 VA examination report noted that the 
veteran complained of continued left knee pain.  He stated 
that his left knee did not lock or give out, but was 
painful when squatting.  Upon examination, the veteran's 
left knee did not appear painful or swollen.  Range of 
motion testing revealed flexion to 135 degrees and 
extension to 0 degrees.  The veteran was diagnosed with 
postoperative left knee ACL repair.

Analysis

The veteran seeks an increased rating for his service-
connected left knee disability, which is currently rated 
20 percent disabling  under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  For reasons explained immediately below, the 
Board has concluded that the medical and other evidence of 
record does not support a rating evaluation in excess of 
20 percent at this time. 

In summary, the medical evidence of record reflects 
subjective complaints of left knee swelling and pain.  
Objective examinations have revealed no swelling, 
effusion, instability, or range of motion limitations.  In 
particular, February 2002 range of motion testing showed 
flexion to 135 degrees and extension to 0 degrees.  There 
is no evidence of arthritis.

Assignment of diagnostic code 

The veteran's service-connected left knee disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257 [impairment of the knee]. 

The Board has explored the possibility of rating the 
veteran's disability under a different diagnostic code.  
See Butts, supra.  The Board has reached the conclusion 
that, based on the veteran's relevant medical history, the 
current diagnosis and demonstrated symptomatology, the 
veteran's left knee disability has been appropriately 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
veteran has not appeared to contend otherwise.

The Board observes that Diagnostic Code 5260 is predicated 
upon loss of range of motion.  In the present case, the 
medical evidence of record reflects that the veteran's 
left knee has not been inhibited by loss of range of 
motion.  In December 1999, range of motion testing 
exhibited full extension to 0 degrees and flexion through 
140 degrees flexion.  February 2002 range of motion 
testing showed flexion to 135 degrees and extension to 0 
degrees.  As there is no documented limited range of 
motion, Diagnostic Code 5260 or Diagnostic Code 5261 are 
less appropriate than Diagnostic Code 5257, which sets 
forth the schedular criteria for impairment of the knee 
based on recurrent subluxation or lateral instability.  
The veteran has complained of knee pain and has worn a 
knee brace for stability.

Schedular rating

A review of the medical evidence reveals that the 
veteran's left knee disability is not shown to be 
manifested by severe symptomatology.  The medical evidence 
of record contains no evidence of any severe pain, 
instability, or subluxation of the left knee.  Indeed, as 
described above, clinical examinations of the knee have 
identified little if any objective pathology.  In short, 
the Board has been unable to identify evidence which 
indicates that the veteran's service-connected left knee 
disability is severe, or that severe disability is 
approximated.  The Board thus finds that an increased 
disability evaluation under the provisions of Diagnostic 
Code 5257 is not in order. 

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the residuals of the veteran's 
left knee disability under 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (2002) pursuant to the Court's holding in DeLuca.  
The Board finds, however, that the medical and other 
evidence of record does not support an increased 
evaluation for the disability under those regulations.

As discussed immediately above, the veteran's left knee 
disability is most appropriately rated under Diagnostic 
Code 5257.  DeLuca considerations do not apply to 
disabilities rated under that Diagnostic Code.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply].

Fenderson considerations 

The medical evidence of record supports the proposition 
that the veteran's service-connected left knee disability 
have not significantly fluctuated in severity in the 
relatively short period of time since service connection 
was granted.  The veteran's overall presentation during 
this period is reflective of moderate symptomatology.  The 
record does not indicate significant medical treatment or 
other indications of greater left knee symptomatology at 
any time during the period since service connection was 
granted.  Based on the record, the Board finds that the 
20 percent disability rating for the left knee disability 
has appropriately assigned from April 9, 1999, the date of 
the grant of service connection.  See 38 C.F.R. § 3.400 
(2002). 

In short, for the reasons stated above, the criteria for a 
rating in excess of 20 percent for the veteran's service-
connected left knee disability have not been met or 
approximated.  

Extraschedular ratings

In the interest of simplicity, the Board will discuss 
simultaneously the matter of referral of either or both 
increased rating claims for extraschedular consideration.

In the January 2001 statement of the case, the RO 
concluded that an extraschedular evaluation was not 
warranted for the veteran's service-connected right hand 
or left knee disabilities.  Since this matter has been 
adjudicated by the RO, the Board will consider the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  See 
VAOPGCPREC 
6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  An exceptional case is said 
to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular 
schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

The veteran has not indicated, nor has he presented 
evidence to support the premise, that his service-
connected disabilities result in marked interference with 
employment as to render impracticable the application of 
the regular schedular standards.  The veteran has stated 
that his right hand causes difficulty when trying to lift 
objects.  However, as noted above, the objective medical 
evidence demonstrates some minimal weakness and nothing 
more.  Such impairment is contemplated in the 10 percent 
disability rating which has been assigned.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  Similarly, the 
veteran's complaints with respect to the left knee 
disability are contemplated in the currently assigned 20 
percent disability rating.  The disability has been 
described in some detail by the Board above; the record 
contains no evidence of an exceptional or unusual 
disability picture. 

There have not been recent hospitalizations for the 
service-connected disabilities, and the clinical records, 
which have been reported above, do not indicate any 
unusual facet of the disabilities.  The Board has been 
unable to identify any other factor consistent with an 
exceptional or unusual disability picture, and the veteran 
has pointed to none.

In short, the veteran's service-connected right hand and 
left knee disabilities do not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  Accordingly, an 
extraschedular evaluation is not warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to service 
connection for a low back disability; an increased rating 
for fifth metacarpal fracture of the right hand; and an 
increased rating for a left knee disability.  The benefits 
sought on appeal are accordingly denied.





CONTINUED ON NEXT PAGE


ORDER

Service connection for a low back disability is denied.

An increased rating for fifth metacarpal fracture of the 
right hand is denied.

An increased rating for a left knee disability is denied. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

